                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ADONAI EL-SHADDAI,
                                   4     AKA JAMES RAY WILKERSON,                            Case No. 18-cv-06879-YGR (PR)

                                   5                    Plaintiff,                           ORDER GRANTING DEFENDANTS’
                                                                                             MOTION TO REVOKE IN FORMA
                                   6             v.                                          PAUPERIS STATUS AND TO DISMISS
                                                                                             ACTION WITHOUT PREJUDICE;
                                   7     WILLIAM MUNIZ, et al.,                              AND TERMINATING ALL OTHER
                                                                                             PENDING MOTIONS AS MOOT
                                   8                    Defendants.

                                   9
                                         I.   INTRODUCTION
                                  10
                                              Plaintiff, an inmate currently incarcerated at the Deuel Vocational Institution and frequent
                                  11
                                       litigant in federal court, has filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983,
                                  12
Northern District of California




                                       alleging constitutional violations that took place during his previous incarceration at Salinas
 United States District Court




                                  13
                                       Valley State Prison (“SVSP”). He has been granted leave to proceed in forma pauperis (“IFP”).
                                  14
                                       Dkt. 18. The Second Amended Complaint (“SAC”) is the operative pleading in this action. Dkt.
                                  15
                                       20.
                                  16
                                              The parties are presently before the Court on Defendants’ motion to revoke Plaintiff’s IFP
                                  17
                                       status, pursuant to 28 U.S.C. § 1915(g), and to dismiss the action without prejudice. Dkt. 38.
                                  18
                                       Also pending before this Court are various pending motions filed by both parties, including
                                  19
                                       Plaintiff’s motion for partial summary judgment (dkt. 33) and his motion to strike Defendants’
                                  20
                                       motion to revoke Plaintiff’s IFP status and to dismiss the action (dkt. 40), as well as Defendants’
                                  21
                                       Motion to Stay Pending Resolution of Plaintiff’s In Forma Pauperis Status (dkt. 39) and their
                                  22
                                       Motion for Extension of Time to File Opposition to Plaintiff’s Opposition to Answer and Motion
                                  23
                                       for Partial Summary Judgment (dkt. 42).
                                  24
                                              Having read and considered the papers submitted, and being fully informed, the Court
                                  25
                                       GRANTS Defendants’ motion to revoke Plaintiff’s IFP status and to dismiss the action for the
                                  26
                                       reasons set forth below, and it terminates all other remaining pending motions as moot.
                                  27

                                  28
                                        II.   BACKGROUND
                                   1
                                              On November 14, 2018, Plaintiff filed his complaint seeking injunctive, declaratory, and
                                   2
                                       monetary relief over the infringement of his right to practice his religion, which he claims is the
                                   3
                                       “Messianic Kabbalistic1 Order of Melchizedek.” Dkt. 1 at 14.2 Plaintiff claims the “aim of the
                                   4
                                       Messianic Kabbalistic Order of Melchizedek is to teach the Kabbalistic Science of Occult
                                   5
                                       Knowledge, the Pure and Holy Magick [sic] of Light, the secrets of M[ys]tic attainment of the
                                   6
                                       Secret Wisdom of the Ancients, after the Messianic Kabbalistic Order of Melchizedek.” Id.
                                   7
                                              As mentioned above, the SAC is the operative pleading in this action. Dkt. 20. Plaintiff
                                   8
                                       named the following Defendants at SVSP: Wardens William Muniz and T. Foss; Acting Warden
                                   9
                                       S. Hatton; Chief Deputy Wardens J. Stein and Captain R. Binkele; Religious Review Committee
                                  10
                                       Chairperson J. McCall; Community Resources Manager Carol Hernandez; Inmate Appeals Chief
                                  11
                                       M. Voong; Correctional Officers C. Lopez, P. Sullivan, R. Gamboa, A. Ware, M. Barroso, J.
                                  12
Northern District of California




                                       Young, H. Corona, and T. Frost. Id. at 1, 3.
 United States District Court




                                  13
                                              On March 11, 2019, the Court granted Plaintiff’s motion for leave to proceed IFP. Dkt. 18.
                                  14
                                       Also on March 11, 2019, the Court issued an order entitled, “Order of Service; Granting Plaintiff’s
                                  15
                                       Motion for Leave to File Second Amended Complaint; and Denying his Motion for Preliminary
                                  16
                                       Injunction and/or TRO As Premature.” Dkt. 19. The following background is taken from the
                                  17
                                       Court’s March 11, 2019 Order, which states as follows:
                                  18
                                                      In the SAC, Plaintiff claims that he is the “inmate facilitator of the
                                  19                  Kabbalistic Studies and Meditation” at SVSP. Dkt. 15-1 at 14. He
                                                      adds that “[a]s a metaphysical practitioner, Ritual Herbal Smoke
                                  20                  Blend3 [is] utilized in ceremoniously as a sacrament with mystical
                                                      [o]bservance and magickal [sic] enchantment when engaged in
                                  21                  magickal [sic] rites, are used as a way to encourage intuition,
                                                      clairvoyance or psy[c]hic attention.” Id.
                                  22
                                                      On July 30, 2017, Plaintiff alleges that he “received a Religious
                                  23                  Special Purchase [of] four ounces of approved Kinni-Kinnick
                                  24
                                              1
                                  25           In order to elaborate on the “Kabbalistic Religion,” Plaintiff explains that “Kabbalah is
                                       Jewish Mysticism.” Dkt. 15-1 at 10.
                                  26          2
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                  27   filing system and not those assigned by the parties.
                                              3
                                  28            Plaintiff explains that Ritual Herbal Smoke Blend “includes tobacco, cannabis and
                                       hashish.” Dkt. 15-1 at 4.
                                                                                        2
                                                      Ceremonial Tobacco,” which was immediately confiscated as
                                   1                  contraband. Id. at 5. Plaintiff claims that he informed Defendants
                                                      that he “ha[d] an ex[c]eption to receive[] and possess Ritual Herbal
                                   2                  Smoke Blends pursuant to Directive IAB Case No. 1410572 and
                                                      LAC-13-02830.” Id. However, Defendants “refus[ed] to issue
                                   3                  [Ritual] Herbal Smoke Blends after receiv[ing] three directive[s] to
                                                      issue in Second Level Appeal Response #18-02234, Third Level
                                   4                  Appeal Response 1807639 and Appeal LAC-B-13-02958.” Id. at 14-
                                                      15. Plaintiff claims that the Ritual Herbal Smoke Blend is “essential,
                                   5                  necessary, and central to the exercise and practice of his Faith.” Id.
                                                      at 15.
                                   6
                                                      Plaintiff alleges that Defendants have substantially burdened the
                                   7                  practice of his religion by denying him the use of tobacco (i.e., Kinni-
                                                      Kinnick Ceremonial Tobacco or Ritual Herbal Smoke Blend) in
                                   8                  religious rituals. Liberally construed, Plaintiff’s allegations appear to
                                                      state cognizable section 1983 claims for violation of his First and
                                   9                  Fourteenth Amendment rights to free exercise of religion and due
                                                      process/equal protection. See, e.g., Freeman v. Arpaio, 125 F.3d 732,
                                  10                  736 (9th Cir. 1997) (prison officials may not burden the practice of
                                                      prisoner’s religion, by preventing him from engaging in conduct
                                  11                  mandated by his faith, without any justification reasonably related to
                                                      legitimate penological interests). These allegations also implicate the
                                  12                  Religious Land Use and Institutionalized Persons Act (“RLUIPA”),
Northern District of California
 United States District Court




                                                      which provides: “No government shall impose a substantial burden
                                  13                  on the religious exercise of a person residing in or confined to an
                                                      institution, as defined in section 1997 [which includes state prisons,
                                  14                  state psychiatric hospitals, and local jails], even if the burden results
                                                      from a rule of general applicability, unless the government
                                  15                  demonstrates that imposition of the burden on that person (1) is in
                                                      furtherance of a compelling governmental interest; and (2) is the least
                                  16                  restrictive means of furthering that compelling governmental
                                                      interest.” 42 U.S.C. § 2000cc-1(a).
                                  17
                                                      In addition, Plaintiff alleges that Defendants’ aforementioned actions
                                  18                  in violation of his federal constitutional rights also violate various
                                                      provisions of California constitutional and statutory law. The federal
                                  19                  supplemental jurisdiction statute provides that “‘district courts shall
                                                      have supplemental jurisdiction over all other claims that are so related
                                  20                  to claims in the action within such original jurisdiction that they form
                                                      part of the same case or controversy under Article III of the United
                                  21                  States Constitution.’” 28 U.S.C. § 1367(a). Plaintiff asserts
                                                      supplementary state law claims that the actions of Defendants
                                  22                  violated rights afforded to him by California constitutional and
                                                      statutory law. Liberally construed, Plaintiff’s allegations satisfy the
                                  23                  statutory requirement. Therefore, the Court exercises supplemental
                                                      jurisdiction over his state law claims.
                                  24
                                       Id. at 3-5. Upon its initial review of the complaint, as mentioned above, the Court determined
                                  25
                                       that: (1) the SAC appeared to state cognizable section 1983 claims for violation of Plaintiff’s First
                                  26
                                       and Fourteenth Amendment rights to free exercise of religion and due process/equal protection;
                                  27
                                       (2) such allegations also implicated RLUIPA; and (3) it would exercise supplemental jurisdiction
                                  28
                                                                                         3
                                   1   over Plaintiff’s state law claims. Id. at 4-5.

                                   2            As mentioned above, Defendants filed a motion requesting the Court revoke Plaintiff’s IFP

                                   3   status under 28 U.S.C. § 1915(g) and to dismiss the instant action. Dkt. 38. Plaintiff filed an

                                   4   opposition. Dkt. 40. Defendants filed a reply. Dkt. 41.

                                   5   III.     DISCUSSION
                                   6            A.   28 U.S.C. § 1915(g)
                                   7            The Prison Litigation Reform Act of 1995 (“PLRA”) was enacted, and became effective,

                                   8   on April 26, 1996. It provides that a prisoner may not bring a civil action IFP under 28 U.S.C.

                                   9   § 1915 “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any

                                  10   facility, brought an action or appeal in a court of the United States that was dismissed on the

                                  11   grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,

                                  12   unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
Northern District of California
 United States District Court




                                  13   Section 1915(g) requires that this Court consider prisoner actions dismissed before, as well as

                                  14   after, the statute’s 1996 enactment. Tierney v. Kupers, 128 F.3d 1310, 1311-12 (9th Cir. 1997).

                                  15            Section 1915(g) is commonly referred to as the “three strikes rule.” The three strikes rule

                                  16   “requires so-called ‘frequent filer’ prisoners to prepay the entire filing fee before federal courts

                                  17   may consider their civil actions and appeals.” Kinnell v. Graves, 265 F.3d 1125, 1127 (10th Cir.

                                  18   2001).

                                  19            For purposes of a dismissal that may be counted under section 1915(g), the phrase “fails to

                                  20   state a claim on which relief may be granted” parallels the language of Federal Rule of Civil

                                  21   Procedure 12(b)(6) and carries the same interpretation, the word “frivolous” refers to a case that is

                                  22   “of little weight or importance: having no basis in law or fact,” and the word “malicious” refers to

                                  23   a case “filed with the ‘intention or desire to harm another.’” Andrews v. King, 398 F.3d 1113,

                                  24   1121 (9th Cir. 2005) (citation omitted) (“Andrews I”). Only cases within one of these three

                                  25   categories can be counted as strikes for section 1915(g) purposes. See id. Dismissal of an action

                                  26   under section 1915(g) should only occur when, “after careful evaluation of the order dismissing an

                                  27   [earlier] action, and other relevant information, the district court determines that the action was

                                  28   dismissed because it was frivolous, malicious or failed to state a claim.” Id.
                                                                                          4
                                   1          Andrews I requires that the prisoner be given notice of the potential applicability of

                                   2   section 1915(g), by either the district court or the defendants, but also requires the prisoner to bear

                                   3   the ultimate burden of persuasion that section 1915(g) does not bar pauper status for him. Id. A

                                   4   defendant seeking to challenge a prisoner’s IFP status has the burden of producing evidence that

                                   5   allows the district court to conclude that the prisoner plaintiff has suffered at least three prior

                                   6   dismissals that count as strikes under section 1915(g). Id. at 1120. Once the defendants have met

                                   7   this initial burden, the burden shifts to the prisoner to show why a prior dismissal should not count

                                   8   as a strike, or why he is entitled to the imminent danger of serious physical injury exception. Id.

                                   9          A dismissal under section 1915(g) means that a prisoner cannot proceed with his action as

                                  10   a pauper under section 1915(g), but he still may pursue his claims if he pays the full filing fee at

                                  11   the outset of the action. See Tierney, 128 F.3d at 1311-12 (affirming district court’s denial of IFP

                                  12   status and dismissing complaint without prejudice under section 1915(g)).
Northern District of California
 United States District Court




                                  13          B.    Plaintiff’s Prior “Strikes”
                                  14          Defendants allege that Plaintiff has filed, while incarcerated, at least three actions that were

                                  15   dismissed on the basis that they were frivolous, malicious, or failed to state claim. At the time

                                  16   Plaintiff was granted leave to proceed IFP, the Court was unaware that Plaintiff had filed any of

                                  17   these cases or the basis of the dismissals of any such cases in other districts, i.e., the United States

                                  18   District Court for the Central District of California and the United States District Court for the

                                  19   Eastern District of California.

                                  20          This Court GRANTS Defendants’ request for judicial notice of the court documents

                                  21   provided in support of the motion to dismiss on the grounds that Plaintiff is barred from

                                  22   proceeding IFP under 28 U.S.C. § 1915(g).4 Dkt. 38-1. Defendants argue that the following

                                  23   dismissals may be counted as dismissals for purposes of section 1915(g): (1) El-Shaddai v.

                                  24

                                  25          4
                                                 The district court “may take notice of proceedings in other courts, both within and
                                  26   without the federal judicial system, if those proceedings have a direct relation to matters at issue.”
                                       Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (internal quotation marks and citations
                                  27   omitted) (granting request to take judicial notice in section 1983 action of five prior cases in which
                                       plaintiff was pro se litigant, to counter her argument that she deserved special treatment because of
                                  28   her pro se status).

                                                                                           5
                                   1   Stainer, No. 2:14-cv-09313 GHK (JC) (C.D. Cal. Dec. 13, 2016) (dismissing SAC for failure to

                                   2   state a claim); (2) Wilkerson v. Terhune, No. S-99-1539 LKK DAD P (E.D. Cal. Oct. 11, 2000)

                                   3   (dismissing amended complaint for failure to state a claim upon plaintiff’s failure to file a timely

                                   4   SAC to cure deficiencies); and (3) Wilkerson v. Popke, C 94-0035 FMS (N.D. Cal. Mar. 18, 1994)

                                   5   (denying IFP status because civil rights complaint failed to state a claim upon which relief may be

                                   6   granted). See Dkt. 38 at 3-4; Dkt. 38-1 at 4-182 (Exs. 1-7).5

                                   7          Only three prior dismissals need qualify under section 1915(g). This Court must review at

                                   8   least three dismissals to determine whether they qualify as strikes under section 1915(g). See

                                   9   Andrews I, 398 F.3d at 1121. Here, the Court will review all three aforementioned dismissals,

                                  10   which were all entered before the instant action was brought by Plaintiff on November 14, 2018,

                                  11   in order to determine whether they may be counted as dismissals for purposes of section 1915(g).

                                  12   As further explained below, these dismissals all qualify as “strikes” under section 1915(g). See id.
Northern District of California
 United States District Court




                                  13                1. Case No 2:14-cv-09313 GHK (JC) – First Strike
                                  14          In El-Shaddai v. Stainer, No. 2:14-cv-09313 GHK (JC), the Central District screened

                                  15   Plaintiff’s SAC and dismissed all but one of his claims for failure to state a claim. Dkt. 38-1 at

                                  16   12-69 (Ex. 2). The district judge found that Plaintiff’s final claim, arising out of his first request

                                  17   for religious name change, was time-barred. Id. at 55-60. Judgment was entered on December 13,

                                  18   2016. Id. at 70.

                                  19          Plaintiff challenges Case No. 2:14-cv-09313 GHK (JC) as a strike on the basis that one out

                                  20   of his numerous claims was dismissed because it was time-barred and that negates this case from

                                  21   qualifying as a strike. Dkt. 40 at 3-5. Plaintiff does not challenge Case No. 2:14-cv-09313 GHK

                                  22

                                  23          5
                                                 In their motion to dismiss, Defendants attempted to list seven prior dismissals that they
                                  24   argued qualified as “strikes” under section 1915(g). Dkt. 38 at 3-6. However, in his opposition,
                                       Plaintiff identified four cases that do not qualify as strikes because they were removed from state
                                  25   court and were “not ‘brought’ under the federal in forma pauperis provisions but under the rules
                                       of the state court . . . .” Dkt. 40 at 3-4. In their reply, Defendants concede that the following four
                                  26   cases do not qualify as “strikes” under section 1915(g): (1) El-Shaddai v. Murray, No. 2:17-cv-
                                       06534 SJO (RAOx); (2) Wilkerson v. Mericle, No. S-00-0960 DFL GGH P; (3) Wilkerson v.
                                  27   Melching, No. S-00-0959 FCD DAD P; and (4) Wilkerson v. Castro, No. S-00-0866 GEB DAD P.
                                       Dkt. 41 at 2 fn. 2. Therefore, the Court will only focus on the other three prior dismissals in order
                                  28   to determined whether they qualify as “strikes” under section 1915(g).

                                                                                          6
                                   1   (JC) qualifying as a strike for any other reason. See id.

                                   2           Defendants argue that a dismissal with prejudice on the ground that an action was barred

                                   3   by the statute of limitations should serve as a section 1915(g) strike. Dkt. 38 at 5 (citing Jones v.

                                   4   Bock, 549 U.S 199, 215 (2007) (if relief is barred by applicable statute of limitations, the

                                   5   complaint is subject to dismissal for failure to state a claim); Bayramoglu v. Cate, No. C 13-1094

                                   6   YGR (PR), 2014 WL 3704798 (N.D. Cal. July 23, 2014) (finding that claims barred by statute of

                                   7   limitations constituted a strike)).

                                   8           Plaintiff fails to provide persuasive evidence that rebuts the showing by Defendants. As

                                   9   mentioned, Plaintiff claims that dismissals on statute of limitations grounds do not count as strikes

                                  10   for purposes of section 1915(g), and he relies on Myles v. United States, 416 F.3d 551, 553 (7th

                                  11   Cir. 2005), and Daniels v. Woodford, No. CV 07-6975 PA (JC), 2008 WL 2079010, *6, *8 (C.D.

                                  12   Cal. May 13, 2008). However, the Court finds Plaintiff argument and reliance on these two cases
Northern District of California
 United States District Court




                                  13   unavailing. In Daniels, the district judge noted that the defendants failed to cite any authority for

                                  14   their argument that the dismissal on statute of limitations grounds constituted a strike. Daniels,

                                  15   No. CV 07-6975 PA(JC), 2008 WL 2079010, at *8. Here, Defendants provided relevant

                                  16   authority, including one from this district and by this Court, in support of their argument.

                                  17   Meanwhile, this Court is not bound by Seventh Circuit authority in Myles. And, in any event,

                                  18   Myles, which was issued in 2005, predates the Supreme Court’s 2007 holding in Jones v. Bock,6

                                  19   and thus any holding in Myles that could have a persuasive effect on the issue of whether a

                                  20   dismissal because of a time-barred claim can qualify as a strike is outdated.

                                  21           Finally, this Court has previously found that a dismissal with prejudice on the ground that

                                  22   an action was barred by the statute of limitations should serve as a section 1915(g) strike. See

                                  23   Bayramoglu, 2014 WL 3704798, at *3. In Bayramoglu, this Court relied on the following

                                  24   authority:

                                  25
                                               6
                                  26             Defendants also rely on a Ninth Circuit case (which Myles also predates) named Belanus
                                       v. Clark, 796 F.3d 1021, 1027-30 (9th Cir. 2015), in which they claim that the Ninth Circuit had
                                  27   found a complaint dismissed on the grounds that it was time-barred qualified as a strike. Dkt. 41
                                       at 4. However, this Court notes that the Ninth Circuit did not specifically focus on such a holding
                                  28   in that case, and instead, it held that a dismissal of an action or appeal can count as a strike
                                       regardless of whether the filing fee was paid. See Belanus, 796 F.3d at 1028.
                                                                                            7
                                                      The Ninth Circuit has held that a “claim may be dismissed under Rule
                                   1                  12(b)(6) on the ground that it is barred by the applicable statute of
                                                      limitations only when ‘the running of the statute is apparent on the
                                   2                  face of the complaint.’” Von Saher v. Norton Simon Museum of Art
                                                      at Pasadena, 592 F.3d 954, 969 (9th Cir. 2010) quoting Huynh v.
                                   3                  Chase Manhattan Bank, 465 F.3d 992, 997 (9th Cir. 2006). As
                                                      mentioned above, the phrase “fails to state a claim on which relief
                                   4                  may be granted” parallels the language of Federal Rule of Civil
                                                      Procedure 12(b)(6) and carries the same interpretation.
                                   5
                                       Id. (footnote added). Thus, this Court again finds that where the allegations of the pleading
                                   6
                                       affirmatively demonstrate a prisoner’s failure to comply with procedural requirements, such as the
                                   7
                                       statute of limitations, dismissal on such grounds constitutes dismissal for failure to state a claim
                                   8
                                       for purposes of the PLRA. See Jones, 549 U.S. at 215. Because Case No. 2:14-cv-09313 GHK
                                   9
                                       (JC) was dismissed in its entirety at the screening stage on grounds that constitute failure to state a
                                  10
                                       claim, this Court finds that it should count as a strike under 28 U.S.C. § 1915(g).
                                  11
                                              Therefore, Defendants have met the burden of establishing that Case No. 2:14-cv-09313
                                  12
Northern District of California




                                       GHK (JC) was dismissed for a qualifying reason under section 1915(g), and therefore counts as a
 United States District Court




                                  13
                                       strike. See Andrews I, 398 F.3d at 1120.
                                  14
                                                    2. Case No. S-99-1539 LKK DAD P – Second Strike
                                  15
                                              In Wilkerson v. Terhune, No. S-99-1539 LKK DAD P, the magistrate judge of the Eastern
                                  16
                                       District screened Plaintiff’s amended complaint under 28 U.S.C. § 1915A and, on May 8, 2000,
                                  17
                                       issued an order dismissing the amended complaint with leave to file a SAC correcting certain
                                  18
                                       deficiencies. Dkt. 38-1 at 104-10 (Ex. 4). Plaintiff did not file a SAC by the deadline. Id. at 121-
                                  19
                                       22. Thus, on August 29, 2000, the magistrate judge issued Findings and Recommendations, in
                                  20
                                       which the magistrate judge recommended that the action be dismissed for failure to state a claim
                                  21
                                       upon which relief may be granted. Id. at 112-13. On October 11, 2000, the district judge of the
                                  22
                                       Eastern District issued an Order adopting in full the Findings and Recommendations issued by the
                                  23
                                       magistrate judge on August 29, 2000. Id. at 115-16. Also on October 11, 2000, judgment was
                                  24
                                       entered. Id. at 118.
                                  25
                                              In his opposition, Plaintiff challenges Case No. S-99-1539 LKK DAD P as a strike by
                                  26
                                       relying on Williams v. Grannis, in which the plaintiff requested a voluntary dismissal, and thus the
                                  27
                                       Eastern District found that “a voluntary dismissal does not constitute a dismissal on the grounds
                                  28
                                                                                          8
                                   1   that the action is ‘frivolous, malicious or fails to state a claim upon which relief may be granted.’”

                                   2   Dkt. 40 at 4 (citing Wiliams v. Grannis, 2008 WL 4078664, *4 (E.D. Cal. 2008)). Plaintiff thus

                                   3   argues that “a voluntary dismissal following [a] dismissal without prejudice for failure to state a

                                   4   claim, with leave to file an amended complaint, is not a strike.” Id. Meanwhile, Defendants argue

                                   5   that the Court should reject Plaintiff’s challenge because nothing in the record “could be

                                   6   interpreted as a request for voluntary dismissal.” Dkt. 41 at 3. This Court agrees. In Case No. S-

                                   7   99-1539 LKK DAD P, Plaintiff received leave to amend but failed to file his SAC. Dkt. 38-1 at

                                   8   104-10, 121-22. Plaintiff’s challenge fails because the Eastern District did not dismiss the lawsuit

                                   9   because of a voluntary dismissal. Id.

                                  10          Plaintiff fails to provide persuasive evidence that rebuts the showing by Defendants that

                                  11   failure to state a claim is a qualifying reason for a strike under section 1915(g). Therefore, the

                                  12   Court finds that Defendants have met the burden of establishing that Case No. S-99-1539 LKK
Northern District of California
 United States District Court




                                  13   DAD P was dismissed for a qualifying reason under section 1915(g), and therefore counts as a

                                  14   strike. See Andrews I, 398 F.3d at 1120.

                                  15                3. Case No. C 94-0035 FMS – Third Strike
                                  16          On March 18, 1994, in Wilkerson v. Popke, No. C 94-0035 FMS, the Honorable Fern M.

                                  17   Smith, a former district judge in this district, denied Plaintiff’s request to proceed IFP because his

                                  18   complaint failed to state a claim for relief. Dkt. 38-1 at 173-76 (Ex. 7). Also on March 18, 1994,

                                  19   judgment was entered. Id. at 177-78.

                                  20          The Ninth Circuit has held that a case is “dismissed” for the purposes of section 1915(g)

                                  21   “when the court denies the prisoner’s application to file the action without prepayment of the

                                  22   filing fee on the ground that the complaint is frivolous, malicious or fails to state a claim, and

                                  23   thereupon terminates the complaint.” O’Neal v. Price, 531 F.3d 1146, 1152 (9th Cir. 2008).

                                  24   When a district court disposes of an IFP complaint on such grounds, the complaint is “dismissed”

                                  25   for purposes of section 1915(g) “even if the district court styles such dismissal as denial of the

                                  26   prisoner’s application to file the action without prepayment of the full filing fee.” Id. at 1153

                                  27   (finding that the district court necessarily reviewed the complaints and made an assessment on

                                  28   their merits in making the determination whether the actions qualified for IFP status). This was
                                                                                          9
                                   1   indeed the case in Case No. C 94-0035 FMS, wherein Judge Smith denied Plaintiff’s request to

                                   2   proceed IFP because the complaint failed to state a claim for relief. Dkt. 38-1 at 173-76.

                                   3          Defendants point out that Plaintiff conceded that Case No. C 94-0035 FMS constituted a

                                   4   strike in his case before the Ninth Circuit. See Dkt. 41 at 2 (citing El-Shaddai v. Zamora, 833

                                   5   F.3d 1036, 1041 (9th Cir. 2016)). However, in his opposition, Plaintiff seems to backtrack from

                                   6   what he conceded previously and argues that a case dismissed based on a qualifying reason prior

                                   7   to the enactment of the PLRA (which was signed into law on April 26, 1996) cannot constitute a

                                   8   strike. Dkt. 40 at 3.

                                   9          Defendants argue that Plaintiff’s position is unsupported by law and further point out that

                                  10   Plaintiff does not cite to any authority holding that cases dismissed for one of the qualifying

                                  11   reasons before the enactment of the PLRA cannot constitute strikes. The Court agrees with

                                  12   Defendants and notes that because section 1915(g) is a procedural rule that does not raise
Northern District of California
 United States District Court




                                  13   retroactivity concerns, cases dismissed before the effective date of § 1915(g), i.e., April 26, 1996,

                                  14   may be counted as qualifying dismissals or “strikes.” Tierney, 128 F.3d at 1311-12.

                                  15          Defendants argue that Plaintiff “misreads the cases that he has cited to support his

                                  16   position.” Dkt. 41 at 2-3 (citing Dkt. 40 at 3). Defendants state as follows:

                                  17                  Those cases hold, very narrowly, that the 3-strikes provision in the
                                                      Prison Litigation Reform Act (PLRA) do not apply retroactively to
                                  18                  cases where IFP status was granted prior to the enactment of the
                                                      PLRA, but challenged under 3-strikes provision for revocation of IFP
                                  19                  status post-enactment. See Gibbs v. Ryan, 160 F.3d 160, 162-63 (3d
                                                      Cir. 1998); Chandler v. D.C. Dept. of Corr., 145 F.3d 1355, 1359
                                  20                  (D.C. Cir. 1998); Canell v. Lightner, 143 F.3d 1210, 1212-13 (9th Cir.
                                                      1998). His citations do not speak to whether cases dismissed for a
                                  21                  qualifying reason before the enactment of the PLRA can or cannot
                                                      constitute strikes. [Case No. C 94-0035 FMS] was dismissed due to
                                  22                  a qualifying reason. Therefore, [Case No. C 94-0035 FMS] is a strike.
                                  23   Id. (emphasis added). Again, the Court agrees with Defendants and rejects Plaintiff’s challenge.

                                  24   Therefore, the aforementioned decision in Case No. C 94-0035 FMS constitutes a qualifying strike

                                  25   under section 1915(g). See Andrews I, 398 F.3d at 1120.

                                  26          In sum, Plaintiff’s four aforementioned dismissals constitute “strikes” under section

                                  27   1915(g). Thus, Plaintiff’s IFP status must be revoked unless he can show that he is entitled to the

                                  28   imminent danger of serious physical injury exception under section 1915(g).
                                                                                        10
                                              C.    Imminent Danger Exception
                                   1
                                              A plaintiff barred from bringing an action IFP because he has three strikes may still
                                   2
                                       proceed without prepaying court fees if he can show he is “under imminent danger of serious
                                   3
                                       physical injury.” 28 U.S.C. § 1915(g). The availability of the exception turns on the “conditions a
                                   4
                                       prisoner faced at the time the complaint was filed, not at some earlier or later time.” Andrews v.
                                   5
                                       Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007) (“Andrews II”). As this is merely a “threshold
                                   6
                                       procedural” question, the Ninth Circuit has indicated that district courts should not conduct an
                                   7
                                       overly detailed inquiry into whether a particular danger is serious enough under the serious
                                   8
                                       physical injury prong. Id. at 1055. Rather, “the exception applies if the complaint makes a
                                   9
                                       plausible allegation that the prisoner faced ‘imminent danger of serious physical injury’ at the time
                                  10
                                       of filing.” Id. In order to satisfy the imminence prong, the prisoner must allege that the danger is
                                  11
                                       ongoing. See id. at 1056-57.
                                  12
Northern District of California




                                              A district court should liberally construe the allegations in a complaint filed by a pro se
 United States District Court




                                  13
                                       prisoner facing a section 1915(g) bar. See McAlphin v. Toney, 281 F.3d 709, 710-11 (8th Cir.
                                  14
                                       2002) (liberally construing allegations in complaint for initial determination of whether prisoner is
                                  15
                                       under imminent danger of serious physical injury). It is sufficient if any part of the complaint
                                  16
                                       plausibly alleges that the prisoner is in imminent danger of serious physical injury at the time of
                                  17
                                       filing. Andrews II, 493 F.3d at 1053.
                                  18
                                              Here, the question is whether Plaintiff was in imminent danger on November 14, 2018, the
                                  19
                                       date he filed his complaint. The Court finds that Plaintiff’s allegations fail to show that he was.
                                  20
                                       As mentioned above, Plaintiff’s allegations in his SAC are related to the denial of various requests
                                  21
                                       for religious accommodations. See Dkt. 20. The Court notes that Plaintiff’s SAC does not allege
                                  22
                                       that he faced an imminent danger of serious physical injury at the time he filed his complaint. See
                                  23
                                       generally Dkt. 20. However, in his opposition, Plaintiff claims he suffers from various medical
                                  24
                                       conditions, including prostate cancer, degenerative disc disease, lumber spondylosis, and
                                  25
                                       osteoarthritis. Dkt. 40 at 6. The Court notes that Plaintiff fails to make reference to any of these
                                  26
                                       aforementioned conditions in his complaint, amended complaint, or SAC. See Dkts. 1, 6, 20.
                                  27
                                       Such allegations of Plaintiff’s medical conditions and health problems do not show he “faced
                                  28
                                                                                        11
                                   1   ‘imminent danger of serious physical injury’ at the time of filing.” See Andrews II, 493 F.3d at

                                   2   1055 (emphasis added). Said differently, Plaintiff’s argument that he currently suffers from

                                   3   certain health problems—almost a year after filing—is of no consequence because imminent

                                   4   danger for purposes of the section 1915(g) exception is assessed at the time the action at issue was

                                   5   filed, “not at some earlier or later time.” Id. at 1053.

                                   6          “[A] prisoner who alleges that prison officials continue with a practice that has injured him

                                   7   or others similarly situated in the past will satisfy the “ongoing danger” standard and meet the

                                   8   imminence prong of the three strikes exception.” See id. at 1056-57. In Andrews II, the plaintiff

                                   9   alleged in his complaint that the ongoing practice of not screening and segregating inmates with

                                  10   HIV and hepatitis C threatened his health, in violation of the Eighth Amendment. See id. at 1050.

                                  11   The Ninth Circuit determined that plausible allegations by the plaintiff in Andrews II that prison

                                  12   conditions may cause or worsen a chronic condition such as HIV or hepatitis C was sufficient to
Northern District of California
 United States District Court




                                  13   bring the complaint within the imminent danger exception. See id. at 1056-57. In contrast, in the

                                  14   present action, Plaintiff’s allegations of his current medical conditions do not trigger the imminent

                                  15   danger exception because they are completely unconnected to Plaintiff’s religious practices

                                  16   claims. Cf. id. (an ongoing danger, such as prison officials continuing with a practice that had

                                  17   caused injury to plaintiff or other similarly situated inmates will satisfy the imminent danger

                                  18   exception).

                                  19          In sum, Plaintiff cannot show that his religious practices claims, arising from the denial of

                                  20   various requests for religious accommodations, impacted his health conditions such that it created

                                  21   a serious danger of physical harm to him, imminent or otherwise. Therefore, Plaintiff has not

                                  22   shown that he is entitled to the imminent danger exception under section 1915(g) to avoid

                                  23   dismissal without prejudice. Plaintiff’s IFP status is therefore revoked. See Banos v. O’Guin, 144

                                  24   F.3d 883, 885 (5th Cir. 1998) (revoking IFP status on appeal on three strikes grounds); Patton v.

                                  25   Jefferson Corr. Center, 136 F.3d 458, 461, 465 (5th Cir. 1998) (district court correctly revoked

                                  26   IFP upon discovering on remand that plaintiff had five prior strikes). Accordingly, the Court

                                  27   GRANTS Defendants’ motion to revoke Plaintiff’s IFP status and to dismiss the action without

                                  28   prejudice. Dkt. 38.
                                                                                          12
                                       IV.     CONCLUSION
                                   1
                                               For the reasons outlined above, the Court orders as follows:
                                   2
                                               1.     This Court GRANTS Defendants’ request for judicial notice of the court
                                   3
                                       documents provided in support of the motion to dismiss on the grounds that Plaintiff is barred
                                   4
                                       from proceeding IFP under 28 U.S.C. § 1915(g). Dkt. 38-1.
                                   5
                                               2.     The Court GRANTS Defendants’ motion to revoke Plaintiff’s IFP status, pursuant
                                   6
                                       to 28 U.S.C. § 1915(g), and to dismiss the action without prejudice. Dkt. 38. Leave to proceed
                                   7
                                       IFP is REVOKED, and the Court’s April 11, 2019 Order granting Plaintiff IFP status (dkt. 18) is
                                   8
                                       VACATED.
                                   9
                                               3.     This case is DISMISSED without prejudice to Plaintiff’s filing a motion to reopen
                                  10
                                       no later than twenty-eight (28) days from the date of this Order accompanied by the full filing fee
                                  11
                                       of $350.00. See 28 U.S.C. § 1915(g). If Plaintiff fails to file a motion to reopen and pay the
                                  12
Northern District of California




                                       full filing fee within the twenty-eight-day time frame, then he may pursue his claims by filing
 United States District Court




                                  13
                                       a new civil rights case in which he pays the full filing fee.
                                  14
                                               4.     The Clerk of the Court shall terminate all remaining pending motions as moot
                                  15
                                       (dkts. 33, 39, 40, 42) without prejudice to refiling if Plaintiff files a motion to reopen with the new
                                  16
                                       filing fee.
                                  17
                                               5.     The Clerk shall also close the case.
                                  18
                                               6.     This Order terminates Docket Nos. 33, 38, 39, 40, and 42.
                                  19
                                               IT IS SO ORDERED.
                                  20
                                       Dated: March 9, 2020
                                  21
                                                                                         ______________________________________
                                  22                                                     YVONNE GONZALEZ ROGERS
                                                                                         United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         13
